Case 2:17-cv-06980-NG-RLM Document 96 Filed 03/14/19 Page 1 of 3 PageID #: 713




                                                                                                                                          March 14, 2019

Hon. Sandra J. Feuerstein (ECF & US Mail)                                           Hon. Nina Gershon (ECF & US Mail)
Hon. Denis R. Hurley (ECF & US Mail)                                                United States District Judge
Hon. Joanna Seybert (ECF only)
United States District Judges                                                       Hon. Roanne L. Mann (ECF only)
                                                                                    United States Magistrate Judge
Hon. Gary R. Brown (ECF only)
Hon. Arlene R. Lindsay (ECF & US Mail)                                              Eastern District of New York
Hon. Anne Y. Shields (ECF only)                                                     United States District Court
Hon. A. Kathleen Tomlinson (ECF only)                                               225 Cadman Plaza East
United States Magistrate Judges                                                     Brooklyn, New York 11201

Eastern District of New York
Alfonse M. D’Amato Federal Building
100 Federal Plaza
Central Islip, NY 11722

Re:         Albertson Water District v. Dow Chem. Co., et al., No. 1:18-cv-07282-SJF-GRB
            Bd. of Comm’rs of Manhasset-Lakeville Water District v. Dow Chem. Co., et al., 2:19-cv-
            00085-SJF-ARL
            Carle Place Water District v. Dow Chem. Co., et. al., 2:18-cv-07279-DRH-ARL
            Garden City Park Water District v. Dow Chem. Co., et. al., 2:18-cv- 07277-DRH-AKT
            Jericho Water District v. Dow Chem. Co., et. al., 2:18-cv-07281-DRH-ARL
            Oyster Bay Water District v. Dow Chem. Co., et. al., 2:18-cv-07272-DRH-GRB
            Port Washington Water District v. Dow Chem. Co., et. al, No. 2:18-cv-07266-JS-AKT
            Roslyn Water District v. Dow Chem. Co., et. al., 2:18-cv-07269-NG-RLM
            Water Authority of Great Neck North v. Dow Chem. Co., et. al., 2:18-cv-7271-SJF-AYS
            West Hempstead Water District v. Dow Chem. Co., et. al., 2:18-cv-07278-SJF-AYS

Dear Your Honors:

I am counsel for defendant The Dow Chemical Company in the above matters (“Matters”), and
write on behalf of all parties to request (i) an extension of defendants’ time to respond to the
Complaints in each of the Matters, and (ii) an adjournment of all other deadlines until the
pending unopposed Relatedness Applications that have been filed in each of the Matters are
decided. This extension will allow the parties to coordinate their activities across these Matters,
and promote efficiency.

On January 31, 2019, plaintiffs filed an Application pursuant to Rule 50.3.1(d) of the Guidelines
for the Division of Business Among District Judges, Eastern District, seeking a determination of
relatedness for each of the Matters, as well as the matter of Suffolk County Water Authority v.
The Dow Chemical Company, et al., Case No. 2:17-cv-6980-JFB-AYS (“SCWA Matter”)
(“Relatedness Applications”). Pursuant to Local Rule 50.3.1(e), the parties understand that, if
the Court agrees that these actions are related, the cases will be assigned to the Judge in the case
                                                                       A TTO RN EY S A T LAW
                                                                              _________

                                JOEL A. BLANCHET, PART NER           DIRECT 716 847 7050       JBLANCHET@ PHILLIPSLYT LE.COM.

                                                                              _________

                        340 MADISON AVENUE 17T H FL OOR NEW YORK, NY 10173-1922                 PHONE 212 759 4888        F AX 212 308 9079

N E W YO R K: A LB AN Y, BU FFA LO, C H AUTA UQ U A, G AR D EN C ITY, N EW YOR K, ROC H ES TE R | O HIO: C L EV E LA N D | WASH IN GT ON, D C
                                                       CANAD A: W ATERLOO REGION | PHILLIPSLYT LE.COM
Case 2:17-cv-06980-NG-RLM Document 96 Filed 03/14/19 Page 2 of 3 PageID #: 714



Your Honors                                                                       March 14, 2019
Page 2

with the lowest docket number. That case, the SCWA Matter, is pending before Judge Bianco.
Defendants did not oppose any of the Relatedness Applications. None has been decided.

In anticipation of the Relatedness Applications being filed, and in an effort to coordinate the
Matters, on January 29, 2019, defendants filed a request in each of the Matters, with plaintiffs’
consent, to extend their time to respond to the Complaints pending in each of the Matters. 1 The
Courts granted the extensions in each of the Matters. Since that time, various dates have been set
in the Matters. The following chart identifies the Judges who have been assigned to each of the
Matters, as well as the SCWA matter, and the dates that are currently set.

              Case                              Judge                      Pending Dates
Suffolk County Water Auth. v.       District Judge Bianco
Dow Chem. Co., et al., No. 17-cv-
6980 (E.D.N.Y.)                     Magistrate Judge Shields
Port Washington Water Dist. v.      District Judge Seybert     Answer: 3-31-19
Dow Chem. Co., et al., No. 18-cv-                              Initial Conference: 4-3-19
7266 (E.D.N.Y.)                     Magistrate Judge Tomlinson Discovery plan: 4-1-19
                                                               Initial disclosures: 4-1-19
Roslyn Water Dist. v. Dow Chem.     District Judge Gershon     Answer: 4-1-19
Co., et al., No. 18-cv-7269
(E.D.N.Y.)                          Magistrate Judge Mann
Water Auth. of Great Neck North     District Judge Feuerstein       Answer: 4-1-19
v. Dow Chem. Co., et al., No. 18-
cv-7271 (E.D.N.Y.)                  Magistrate Judge Shields        Initial Conference: 5-2-19
Oyster Bay Water Dist. v. Dow       District Judge Hurley           Answer: 4-1-19
Chem. Co., et al., No. 18-cv-7272
(E.D.N.Y.)                          Magistrate Judge Brown
Garden City Park Water Dist. v.     District Judge Hurley           Answer: 3-31-19
Dow Chem. Co., et al., No. 18-cv-
7277 (E.D.N.Y.)                     Magistrate Judge Tomlinson
West Hempstead Water Dist. v.       District Judge Feuerstein  Answer: 3-31-19
Dow Chem. Co., et al., No. 18-cv-
7278 (E.D.N.Y.)                     Magistrate Judge Shields        Initial Conference: 5-2-19
Carle Place Water Dist. v. Dow      District Judge Hurley           Answer: 3-29-19
Chem. Co., et al., No. 18-cv-7279
(E.D.N.Y.)                          Magistrate Judge Lindsay
Jericho Water Dist. v. Dow Chem.    District Judge Hurley           Answer: 3-29-19
Co., et al., No. 18-cv-7281
(E.D.N.Y.)                          Magistrate Judge Lindsay
Albertson Water Dist. v. Dow        District Judge Feuerstein       Answer: 4-1-19
Chem. Co., et al., No. 18-cv-7282

1
 Defendants’ responses to the Complaint were initially due on January 31, 2019 (The Dow
Chemical Company and Ferro Corporation) and February 5, 2019 (Vulcan Materials Company).
Case 2:17-cv-06980-NG-RLM Document 96 Filed 03/14/19 Page 3 of 3 PageID #: 715



Your Honors                                                                        March 14, 2019
Page 3

                   Case                            Judge                     Pending Dates
(E.D.N.Y.)                             Magistrate Judge Brown        Initial Conference: 5-2-19
Bd. of Comm’rs of Manhasset-           District Judge Feuerstein     Answer: 3-29-19
Lakeville Water Dist. v. Dow
Chem. Co., et al., No. 19-cv-85        Magistrate Judge Lindsay      Initial Conference: 5-2-19
(E.D.N.Y.)

Separately, in the SCWA matter, on January 15, 2019, at the direction of Judge Bianco,
defendants filed an application seeking to bifurcate discovery so that statute of limitations
discovery and dispositive motion practice can be completed before proceeding to merits
discovery (“Discovery Bifurcation Application”). On February 15, 2019, the plaintiff in that
action opposed the Discovery Bifurcation Application. Judge Bianco has yet to rule on that
application.

In anticipation of upcoming deadlines that are set in each of the Matters, the parties have
conferred and agree that in the interests of efficiency, and to allow for coordination of schedules
and discovery across the Matters, the pending dates in each of the Matters ought to be extended
until plaintiffs’ Relatedness Application is decided. Thus, the parties request the following
extensions of the existing deadlines:

         •    That the time for defendants to respond to the Complaints be extended until May 31,
              2019, or 30 days after the Relatedness Application is decided, whichever is later.
              This is the second such extension sought by defendants.

         •    That any conferences be adjourned, and that the Federal Rule of Civil Procedure 26
              deadlines triggered by any conference be extended, until after the Relatedness
              Application has been decided. This is the first such request.

The parties appreciate Your Honors’ consideration of this request.

Respectfully,

Phillips Lytle LLP


By /s/ Joel A. Blanchet

Joel A. Blanchet

cc:      Hon. Joseph F. Bianco (ECF only)
         All Counsel of Record (ECF)
Doc #XX-XXXXXXX.
